Citation Nr: 1716490	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-40 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial compensable rating for atrial fibrillation.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder, to include arthritis, and to include as secondary to service-connected hypertension and atrial fibrillation.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disorder, to include arthritis and gout.

6.  Entitlement to service connection for a left knee disorder, to include arthritis and gout, and to include as secondary to service-connected hypertension and atrial fibrillation.

7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disorder, to include arthritis and gout.

8.  Entitlement to service connection for a right knee disorder, to include arthritis and gout, and to include as secondary to service-connected hypertension and atrial fibrillation.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1976 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2011 rating decision, the RO granted service connection for atrial fibrillation and assigned a noncompensable rating, effective February 1, 2010, denied an increased rating for hypertension, a TDIU, and service connection for peripheral neuropathy of the lower extremities, and denied the Veteran's request to reopen previously denied claims for service connection for a low back disorder and left and right knee disorders.  

In his December 2014 substantive appeal (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In a December 2016 statement, the Veteran's representative indicated that the Veteran wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

The issue of entitlement to service connection for a heart disorder other than atrial fibrillation has been raised by the record in a July 2014 statement by the Veteran's former representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Veteran's current representative indicated in a December 2016 statement that the Veteran still wishes to pursue this claim and specified that the possible disorders for which the Veteran seeks service connection include congestive heart failure and coronary artery disease.  

Records on file reveal that the Veteran has raised the issue of service connection for diabetes mellitus, type II.  The record reveals that development is ongoing at the AOJ.  That matter is not currently developed for appellate review.  This appeal is limited to the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for hypertension and atrial fibrillation, service connection for a low back disorder, right and left knee disorders, and peripheral neuropathy of the lower extremities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the Cleveland, Ohio RO denied service connection for left and right knee disorders on the basis that the evidence failed to establish the existence of a current disability.  The Veteran was notified and did not appeal.  That decision became final.  

2.  In a September 1995 administrative decision, the St. Petersburg RO denied the Veteran's request to reopen his claims of service connection for left and right knee disorders because he had failed to submit requested medical evidence.  The Veteran was notified and did not appeal.  That decision became final.

3.  In an August 2008 rating decision, the St. Petersburg RO denied service connection for a low back disorder on the basis that the evidence failed to establish the existence of a current disability.  The RO also denied the Veteran's request to reopen his claims of service connection for left and right knee disorders based on a lack of new and material evidence.  

4.  Evidence received since the August 2008 rating decision raises a reasonable possibility of substantiating these claims.  That decision became final.  


CONCLUSIONS OF LAW

1. The August 2008 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The August 2008 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The August 2008 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination on these issues, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran contends that he has left and right knee disorders and a low back disorder that are etiologically related to his active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Cleveland RO denied the Veteran service connection for left and right knee disorders in a March 1993 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the March 1993 rating decision is final.  38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The St. Petersburg RO denied the Veteran's request to reopen his claims of service connection for left and right knee disorders in a September 1995 administrative decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the September 1995 administrative decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The St. Petersburg RO denied the Veteran service connection for a low back disorder and his request to reopen his claims of service connection for left and right knee disorders in an August 2008 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The basis for the previous denials was a lack of evidence of current knee and low back disabilities.

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in August 2008, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran has a current knee or low back disorder that is related to an injury or illness in service.  The evidence that was of record at the time of the August 2008 rating decision included the Veteran's service treatment records, private treatment records, lay statements, and a December 1992 VA knee examination report.  

Since the August 2008 rating decision, the Veteran has been afforded VA knee examinations in February 2011 and June 2014, both of which diagnosed the Veteran with bilateral arthritis and gout of the knees.  The Veteran was also afforded a VA back examination in June 2014, which diagnosed him with degenerative arthritis of the lumbar spine.  As the record now contains more evidence pertinent to the issue of the existence of current knee and back disabilities than it did in August 2008, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claims.  As this evidence raises a reasonable possibility of substantiating the claims, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claims are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  The appeal is allowed to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.  The appeal is allowed to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  The appeal is allowed to this extent.


REMAND

A VA examiner in December 1992, five months after the end of the Veteran's active duty service, listed a diagnosis of arthritis of both knees.  On examination, both knees were found to be normal, but an x-ray showed joint space narrowing in the right knee.  The Veteran was afforded additional VA examinations in February 2011 and June 2014 and an addendum opinion in September 2014, but these examiners did not discuss this possible diagnosis of arthritis.  The June 2014 examiner expressed no opinion on the issue of direct service connection and the September 2014 addendum opinion, which was written by a different VA examiner, rested in significant part on a finding that arthritis did not have its onset until twenty years after the end of the Veteran's active duty service.  A remand is necessary to obtain a VA medical opinion that addresses the possible December 1992 diagnosis of arthritis.  The examiner on remand should also address a private medical opinion the Veteran submitted in July 2016 which found that hypertension and atrial fibrillation can cause gout through changes in living habits, as this document raises the theory of secondary service connection under 38 C.F.R. § 3.310.  

The Veteran was last afforded VA examinations for his hypertension and atrial fibrillation in June 2014.  The June 2014 VA examination report noted an average blood pressure reading of 121/82.  May 2016 private treatment records note that the Veteran's hypertension had become uncontrolled and one record from that month shows a blood pressure reading of 183/112.  The June 2014 VA examination report also notes that the Veteran's atrial fibrillation was constant, but does not state whether it had become permanent.  Beginning in May 2016, the Veteran's private and VA treatment records note permanent atrial fibrillation.   The record thus raises the possibility that the Veteran's hypertension and atrial fibrillation might now be more severe than the June 2014 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for new examinations is thus warranted.  

Lastly, VA received the Veteran's records from the Social Security Administration in June 2011.  Unfortunately, those records appear to have been from a point in the claims process before Social Security made a decision on the Veteran's claim and the decision has not been associated with the claims file.  On remand, the AOJ should attempt to obtain the Veteran's outstanding Social Security records, including any medical records received after June 2011 and the eventual decision.  Without those records, adjudication of the remaining claims on their merits would be premature.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration, obtain the Veteran's complete Social Security records received after June 2011, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.  If the records cannot be obtained or do not exist, notify the Veteran and document their unavailability in the claims file.

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his hypertension.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to determine the current severity of the Veteran's hypertension based on a detailed review of his pertinent medical history, current complaints, and lay statements.  

Although independent review of the claims file is required, the examiner's attention is drawn to May 2016 private treatment records noting uncontrolled hypertension and a blood pressure reading of 183/112.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his atrial fibrillation.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to determine the current severity of the Veteran's atrial fibrillation based on a detailed review of his pertinent medical history, current complaints, and lay statements.  

Although independent review of the claims file is required, the examiner's attention is drawn to VA and private treatment records from May 2016 and afterward, noting permanent atrial fibrillation.  

The examiner is requested to opine as to when, if ever, the Veteran's atrial fibrillation became permanent and whether the record notes any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram or Holter monitor prior to that date.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  Return the record to the VA examiner who performed the June 2014 VA knee and back examinations.  If the June 2014 VA examiner is not available, the record should be provided to an appropriate examiner to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

Although independent review of the claims file is required, the examiner's attention is drawn to the December 1992 VA examination report noting a diagnosis of arthritis of both knees and containing an x-ray noting joint space narrowing of the right knee, as well as the July 2016 private medical opinion stating that it is at least as likely as not that hypertension and atrial fibrillation aggravated the Veteran's gout by causing changes in living habits.

The examiner must provide opinions as to the following:

a. Whether it is as likely as not (a probability of 50 percent or greater) that any current left or right knee disorders, or a low back disorder, including arthritis and gout, had their origin in service or are related to the Veteran's active service.  

b. Whether it is as least as likely as not that any current left or right knee disorders or low back disorder were caused by the Veteran's service-connected atrial fibrillation or hypertension.  

c. Whether it is as least as likely as not that any current left or right knee disorders or low back disorder were aggravated beyond their natural progression by the Veteran's service-connected atrial fibrillation or hypertension.  

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


